The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-10 and 22-25 of U.S. Patent No. 9,931,230. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the Patent recite in their respective claim 1 “at .
Additionally, independent method claim 11 of the application relates to independent claim 22 of the Patent in the same manner as described above with regard to claim 1 of each document, and with claim 12 of the application related in a similar fashion as described above with regard to claim 3 of the application.
In addition to the overlapping subject matter described above, the following dependent claims provide additional overlap:
Claim 4 of the application – Claim 2 of the Patent
Claim 5 of the application – Claim 5 of the Patent
Claim 6 of the application – Claim 6 of the Patent
Claim 7 of the application – Claim 7 of the Patent
Claim 8 of the application – Claim 8 of the Patent
Claim 9 of the application – Claim 9 of the Patent
Claim 10 of the application – Claim 10 of the Patent
Claim 13 of the application – Claim 23 of the Patent
Claims 14 and 15 of application relate to claims 5 and 6 of Patent
Claim 16 of the application – Claim 23 of the Patent
Claim 17 of the application – Claim 24 of the Patent
and bones.  This is similar to claim 22, and also claim 10 of the Patent.
Claim 19 of the application – Claim 25 of the Patent
Claim 20 of the application relates to claim 1 of the Patent in the same manner as claim 1 of the application to claim 1 of the Patent.  The repeating nature of claim 20 fails to provide distinction because it would obviously be repeated in the context of claim 1 of the Patent in order to continuously provide control signals to an artificial body part.

Conclusion
The following prior art are herein made of record, as they are considered pertinent to applicant's disclosure and claims, but not relied upon in rejection as discussed below.  Additional prior art known to the Office was presented during prosecution of the parent application 13/564,084, now Patent No. 9,931,230.

Chen et al. (non-patent literature titled “Sonomyography (SMG) Control for Powered Prosthetic Hand: a Study with Normal Subjects”, published in 2010) states the following:
“Our previous studies have demonstrated that the muscle thickness change detected by ultrasonography during contraction, namely sonomyography (SMG), can be used for functional assessment of skeletal muscles and has the potential for prosthetic control. In this study, we further investigated the feasibility of using one-dimensional SMG (1-D SMG) signal for controlling a powered prosthesis with one degree of freedom” (see Abstract).  “SMG signal extracted from A-mode ultrasound signal was used to control the powered prosthesis in real-time. The control performance was evaluated by tracking target patterns of wrist extension with visual feedback. ” (see page 1077, right column, last paragraph).  “A-mode ultrasound signal was captured frame by frame according to the trigger output of the pulser/receiver. The A-mode ultrasound echoes reflected from the muscle-bone interfaces were selected by the tracking windows in the first frame. When muscle contracted, the dimensional change induced variations of distance between the interface of fat-muscle and that of muscle-bone, which caused the A-mode ultrasound echo to shift by a certain distance-see first paragraph under Software design on page 1078).
However, this study by Chen investigates the use of 1-D sonomyography to provide one degree-of-freedom control of a prosthetic device, as opposed to the obtaining and processing of “two-dimensional ultrasound data of tissue”.  As such, the processing of such 2D ultrasound data is also not provided for within this reference.

Stegman et al. (published 2012, thereby not applicable as prior art but the following is noted nonetheless due to pertinent text of speckle tracking), entitled "Doppler ultrasound-based measurement of tendon velocity and displacement for application toward detecting user-intended motion”, describes techniques "to non-invasively monitor the wrist tendon’s displacement and velocity, for purposes of controlling a prosthetic device” (see first sentence of Abstract).  Stegman states that “It is possible that a speckle-tracking technique could be used to measure tendon motion, hence eliminating the angle dependence when estimating the Doppler velocities” and then cites an article entitled “Development and validation of ultrasound speckle tracking to quantify tendon displacement”, by Korstanje et al. (J Biomechanics (2010); 43: 1373–1379).
As cited by Stegman, Korstanje et al. (J Biomechanics (2010); 43: 1373–1379) teaches that “Ultrasound can be used to study tendon movement. However, measurement of tendon movement is mostly based on manual tracking of anatomical landmarks such as the musculo-tendinous junction, limiting the applicability to a small number of muscle-tendon units. The aim of this study was to quantify tendon displacement without anatomical landmarks using a speckle tracking algorithm optimized for tendons in long B-mode image sequences” (see Abstract).  However, Korstanje fails to teach the use of speckle tracking for prosthetic control, and also fails to teach speckle tracking for the tracking of muscles and bones.

Stavdahl et al. (WO 97/15249 – aka PCT/NO96/00246) teaches methods for control of prosthesis and other aid means (see Title).  “The method comprises transmission of ultrasound signals into the tissue by use of an ultrasound transducer and then reception of the ultrasound signals modulated by the tissue by use of an ultrasound transducer. Based on these received ultrasound signals, the motor intention of the user is estimated, and based on this mentioned estimate a number of prosthesis states are controlled” (see Abstract).  In the last paragraph on page 2, Stavdahl states that “The muscle's geometry is seen to change upon contraction, so that the distance from the skin surface to the bone during muscle contraction is greater than the distance during muscle relaxation.”  In the first paragraph on page 3, Stavdahl states that 1D, 2D or 3D data collection can be acquired to observe 1D, 2D or 3D components of muscle deformation, respectively.  “In Fig. 3 only the echo from the bone is illustrated, while echo from other tissue structures will also provide information about muscle contractions in the relevant region" (see middle paragraph on page 3).  In the first full paragraph on page 4, it states that “Different analysis methods can be used for estimating the relevant data from the ultrasound signals … Initially one performs a global and/or one or more local analyses of the reflected or transmitted signal from muscles and other tissue structures.  This analysis is then utilized in order to estimate the motor intention.”  Therefore, Stavdahl explicitly teaches to acquire ultrasound data about both muscles and bone for prosthetic control.  The first full paragraph on page 4 continues by stating that individual measurements may be distributed in time and that field velocity of tissues may be estimated, and "integrated to yield estimates of the tissue’s rotation, translation and deformation in a corresponding number of dimensions.  Furthermore, one or more muscle contractions can be classified and/or quantified by use of pattern recognition techniques, using figures calculated by the above mentioned analysis methods as input data to a pattern recognition unit.”
While Stavdahl teaches the use of information gathered, via ultrasound, of at least both of muscles and bone (and possibly other tissue), and also teaches pattern recognition used to classify and quantify the rotation, translation and deformation of tissues, Stavdahl fails to explicitly and clearly state that both patterns of echogenicity and echo texture are detected, that an origin and magnitude of movement of the bone 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799